NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SHAOWEI HE,                                       No.     14-71814

              Petitioner,                          Agency No. A099-731-196

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Shaowei He, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014).

We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on He’s knowing submission of a fabricated household registration

document to the immigration court, and his submission of a counterfeit marriage

certificate. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (adverse

credibility determination reasonable under the “totality of circumstances”); Singh

v. Holder, 638 F.3d 1264, 1272 (9th Cir. 2011) (“lies and fraudulent documents

when they are no longer necessary for the immediate escape from persecution do

support an adverse inference”). Thus, He’s asylum and withholding of removal

claims fail. See Jiang, 754 F.3d at 740.

      He’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and He does not otherwise point to any evidence that

compels the finding it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned. See id. at 740-41.

      Finally, we do not consider materials referenced in He’s opening brief that

were not part of the record before the agency. See Fisher v. INS, 79 F.3d 955, 963




                                           2                                 14-71814
(9th Cir. 1996) (en banc) (the court’s review is limited to the administrative

record).

      PETITION FOR REVIEW DENIED.




                                          3                                      14-71814